Judgment unanimously affirmed without costs. Memorandum: Supreme Court properly dismissed the petition seeking a writ of habeas corpus. “Because relator is not entitled to immediate release, habeas corpus relief does not lie” (People ex rel. Travis v Coombe, 219 AD2d 881, 882). “Although this Court has the power to convert a petition for a writ of habeas corpus into a CPLR article 78 petition [citation omitted], relator has not requested that relief and on this record we do not consider it appropriate” (People ex rel. Travis v Coombe, supra, at 882). The issue raised herein was the subject of a prior CPLR article 78 proceeding commenced by relator in Albany County, and that proceeding was dismissed as moot. We have considered relator’s remaining contention and conclude that it is without merit. (Appeal from Judgment of Supreme Court, Cayuga County, Corning, J. — Habeas Corpus.) Present — Pigott, Jr., P. J., Hayes, Scudder, Burns and Lawton, JJ.